DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Justin King on 2/23/21. 


1. (Currently Amended) A sample chip for observing a specimen accommodating space with an electron microscope, comprising: 
	a first substrate having: 
		a film layer; 
		a buffer layer positioned directly on the film layer and having a buffer opening with a first opening area size for exposing an area of the film layer, wherein the area of the film layer has the first opening area size; and 
		a body layer positioned directly on the buffer layer and having a body opening with the first opening area size for exposing the buffer opening and the area of the film layer, wherein the buffer opening and the body opening are stacked together to form a 90-degree included angle against the film layer, and wherein a 180-degree included angle is formed by the side surface of the body opening and an adjacent side surface of the buffer opening; 
	a spacing layer positioned directly below the first substrate and defining [[a]]the specimen accommodating space with the first opening area size therein to correspond to the shape and area of the film layer, the buffer opening, and body opening; and 
	a second substrate positioned directly below the spacing layer; 
	wherein the film layer is made of silicon nitride or silicon carbide, the buffer layer is made of silicon dioxide or chromium, and the body layer is made of silicon or sapphire. 


Allowable Subject Matter
	Claims 1, 3-16, and 21 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a sample chip for observing a specimen accommodating space with an electron microscope, comprising the film, buffer, body, and spacing layers having the openings and structure claimed, and in particular wherein the film, buffer, and body layers are made of the materials claimed; recited together in combination with the totality of particular structural features/limitations recited therein.
	Claim(s) 3, previously withdrawn from consideration as a result of a restriction requirement, is/are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement is hereby withdrawn and claim(s) 3 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 3-16 ad 21, which depend from claim 1, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881